Ellerin, J.,
dissents in a memorandum as follows: In this
action by a minority stockholder for breach of fiduciary duty, plaintiff’s witness was en route to New York from the Middle East for purposes of being deposed when defendants advised that they were not prepared to go forward with the deposition on the scheduled date thereby necessitating a further overseas trip by the witness in the future for such purpose. Under such circumstances I cannot find that the IAS Court abused its discretion when it granted plaintiff the right to depose one of the defendants and a defense witness prior to the necessitated further return of plaintiff’s witness. The IAS Judge, who is familiar with the case and the prior proceedings therein, is ordinarily in the best position to monitor the progress of that case, including discovery. Accordingly, I would affirm.